 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any related manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist any labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.All our employees are free to become, remain,or refrain from becoming or remain-ing members of any labor organization.ED WHITE JUNIOR SHOE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, SeventhFloor, Falls Building,22 North Front Street,Memphis, Tennessee,Telephone No.Jackson 7-5451,if they have any question concerning this notice or compliance withits provisions.Local 282, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand J.J.White ReadyMix Concrete Corp.Case No. O-CC-652.March 13, 1963DECISION AND ORDEROn March 30, 1962, Trial Examiner Paul Bisgyer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Intermediate Report.TheTrial Examiner also recommended that the complaint be dismissedinsofar as it alleged certain other unfair labor practices.Thereafter,both the General Counsel and the Respondent filed exceptions tothe Intermediate Report together with supporting briefs.The Board his reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the briefs, and the entire recordherein, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the exceptions and additions notedbelow.The basic facts are not in dispute.As found by the Trial Examiner,the Respondent sought to further its primary dispute with White bypicketing at various construction sites and business establishments ofneutral employers while White's trucks were on their premises andby otherwise appealing to such employers of their employees to co-operate with Respondent in its dispute with White.The alleged violations occurred at 11 differentsitesor locations.Picket lines were established at certain of these sites, namely, at the141 NLRB No. 31. LOCAL 282, INT'L BROTHERHOOD OF TEAMSTERS, ETC.425Hicksville railroad yard, Sokolov's Great Oaks Development project,Ruttura's Columbian and Freeport jobsites, and at Ogilvie and Camp-bell'sWestbury, Hempstead, and Uniondale projects.The picket-ing was conducted only at the times when White's trucks were on thepremises in the pursuit of White's business, and the picket signsclearly identifiedWhite as the employer with whom the Respondentwas in dispute.The Trial Examiner found the picketing at eachsite to be unlawful.Members Rodgers and Leedom agree that the Respondent violatedthe Act as found by the Trial Examiner. Apart from the reasons setforth by the Trial Examiner, which they adopt, they believe that therecord's disclosure that the Respondent chose to picket White's trucksat the situs of neutral employers even though White had a permanentplace of business to which the drivers of its trucks returned a numberof times each day, and at which the Union could and did effectivelypicket, is alone sufficient to support their ultimate finding.'The Chairman 2 and Members Fanning and Brown agree with theTrial Examiner and Members Rodgers and Leedom, that Respond-ent violated the Act by its conduct at Sokolov's Great Oaks Develop-ment project, Ruttura's Columbian site, and the Hicksville railroadyard. In so finding, they rely upon the facts establishing that, con-trary to the requirements ofMoore Dry Dock Ithe picketing at eachof these locations took place at the entrances of these neutral em-ployer jobsites, rather than in the vicinity of White's trucks.4 Inthese circumstances, and as the record discloses no effort by Respond-ent to bring its picketing closer to the situs of its dispute with Whiteat these premises, they are persuaded that such picketing violatedSection 8(b) (4) (i) and (ii) (B) of the ActsMembers Fanning and Brown do not accept the Trial Examiner'sdetermination, adopted by Members Rodgers and Leedom, that thei Brewery and BeverageDriversand Workers,LocalNo. 67,InternationalBrotherhoodof Teamsters,etc. (Washington Coca Cola BottlingWorks, Inc.),107 NLRB 299. Seealso the separate dissent of Members Rodgers andLeedom inInternationalBrotherhoodof Electrical Workers,Local Union 861, et at.(Plauehe Electric,Inc ),135 NLRB 250.2 Chairman McCulloch's position in this case appears morefully in his concurringopinion.8 Sailors' Union of the Pacific,AFL (Moore Dry Dock Company),92 NLRB 547 AlsoseeInternational Brotherhood of Electrical Workers,Local Union 861, etal. (PlaucheElectric,Inc.), supra.4 For example,the Sokolov picketing took place about 100 feet fromthe truck and thepicketing at Ruttura's was about 200 feet from oneof the trucks.6,Cf.International Brotherhood of Teamsters,etc.,Building Material&Construction,Ice d Coal Drivers,Warehousemen & Yardmen, LocalNo.659,AFL-CIO (Ready MiniConcrete Company),117 NLRB 1260;International Brotherhood of Boilermakers, IronShipbuilders and Helpers of America,Subordinate Lodge No. 92(RichfieldOil Corpora-tion),95 NLRB 1191.In the finding of an 8(b) (4) (1) (B)violationat the Hicksvillerailroadyard, there isagreementthat such finding is supported not only by the presence of the Hicksville Trans-portationemployees at the yard, but also by the presence of the railroad station agent(an employee of the Long Island Railroad).Accordingly,the RecommendedOrder winbe modified to reflect this fact. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's picketing at Ogilvie and Campbell'sWestbury andUniondale or South Hempstead projects or at Ruttura's Freeport jobexceeded permissible bounds. In each instance, the Trial Examinerconsidered as evidence of the purported illegality of the picketing thefact that Respondent commenced picketing only after it had appealedto each "neutral" to discontinue patronizing White.But, the Actdoes not prohibit a union from seeking to enlist the voluntary supportof a neutral employer in its dispute with another employer.' And ifthe union then proceeds to engage in what would otherwise be lawfulprimary picketing, albeit at the neutral employer's premises, they can-not see how the fact that such picketing followed a request for assist-ance by the neutral employer impugns the legality of the picketing.Accordingly, if the picketing in question was conducted in conformitywithMoore Dry Dockstandards, they would not hold it violativeof the Act.The facts detailed in the Intermediate Report clearly demonstrateto Members Fanning and Brown that the picketing at the Ogilvie andCampbell sites was conducted at all relevant times in conformity withMoore Dry Dockstandards.The Trial Examiner found otherwisewith respect to the picketing at the Ruttura Freeport job because Re-spondent picketed "the entire length of . . . job . . . instead of re-stricting the picketing to the immediate vicinity of White's transit-mixtruck . . . ." However, the picketing was confined to the area alongwhich the White truck, its rotary mixer in operation, was preparedto move to pour concrete.There is no evidence that Ruttura's em-ployees ceased working or were asked by the pickets to cease work.In the circumstances, Members Fanning and Brown would find thatthe picketing at Ruttura's Freeport job was not designed to enmeshRuttura's employees in Respondent's dispute with White and that, likethe picketing at Ogilvie and Campbell, it satisfiedMoore Dry Dockrequirements.They accordingly conclude that none of this picketingviolated the Act as found by the Trial Examiner.Nor do Members Fanning and Brown agree with the Trial Examinerthat Respondent violated the Act by its conduct described below atAsprea's premises during the afternoon of September 12' and at theOgilvie and Campbell Hempstead project, as found in the Inter-mediate Report.At Asprea, the incident relied upon by the Trial Examiner concernsthe exhibition of a picket sign to Asprea employees while a hauling'Local Union No. 505, International Brotherhood of Teamsters,etc. (Carolina LumberCompany),130 NLRB 1438;Local 324,InternationalUnion of Operating Engineers, AFL-CIO (Brewer's City CoalDock),131 NLRB 228;International Brotherhood of ElectricalWorkers, Local Union861, et al (PlaucheElectric, Inc ), supra,footnote 1.7 To the extent that the TrialExaminer has foundthat Respondent's other conduct atthe Aspreaplant violatedthe Act, they adopt thosefindings.However, they note that thethreat to Asprea to picket which the Trial Examiner finds occurredduring theafternoonof September12 Is disclosedby the record to haveoccurredabout the "middle of Septem-ber" or "somewhere between the8th and 12thof September." LOCAL 282, INT'L BROTHERHOOD OF TEAMSTERS, ETC.427truck driven by its owner, McGlone, was on the premises.When anunidentified individual inquired as to the trouble, he was told that"This sign . . . is just information [that] this man [McGlone] isbringing sand to J. J. White through a picket line."The TrialExaminer found that the exhibition of the picket sign on this oc-casion could not be justified underMoore Dry DockbecauseWhitewas not then engaged at the Asprea premises in its regular business offurnishing concrete to construction jobs.However, McGlone wasdriving exclusively for White and he was at the Asprea premises atWhite's direction for the purpose of picking up raw materials andsupplies ordered by White. In view of these facts, Members Fanningand Brown do not accept the aforementioned reason advanced by theTrial Examiner for finding a violation.Nor do they find in theevidence any other basis for holding that Respondent violated theAct at the Asprea premises on the occasion in question.At Ogilvie and Campbell's Hempstead job, picket Mayer, unable todissuade Ogilvie from using White concrete, told Ogilvie that "we aregoing to make sure you never work on . . . union jobs again."In addition to finding that Respondent thereby violated Section8(b) (4) (ii) (B), a finding unanimously adopted by the Board, theTrial Examiner found a violation of Section 8(b) (4) (i) (B) becauseMayer's threat was uttered within hearing distance of employeeMazzone.Members Fanning and Brown do not believe that remarksdirected to Ogilvie, which were not intended to, and did not, call foraction by any employee, can, because overheard by Mazzone, be foundto have induced or encouraged employees within the meaning of Sec-tion 8(b) (4) (i) (B).They would therefore find no violation of thatsection at the Hempstead job.Except as otherwise noted herein, Members Fanning and Brownadopt the Intermediate Report and conclude that Respondent violatedSection 8(b) (4) (i) and (ii) (B) as found by the Trial Examiner.'THE REMEDYThe Board having found that the Respondent has engaged in certainunfair labor practices, we shall order it to cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborSIn so concluding,they find it unnecessary to rely upon the "pattern of conduct" ad-verted toby the TrialExaminer in his footnote 31, and, while they agree with the TrialExaminer that Respondent violated Section 8(b) (4) (11) (B) by threateningAsprea withpicketing,they notethat the threat was to picket in front of Asprea's premises,withoutqualification or limitation, rather than to engage in lawful picketing which conformed toMoore Dry Dockstandards.SeeGeneral Drivers, Chauffeurs,and Helpers,Local UnionNo886(The Stephens Company),133 NLRB 1393. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, Local 282, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Hempstead,New York,its officers,agents, repre-sentatives,successors,and assigns,shall :1.Cease and desist from engaging in, or inducing or encouragingany individual employed by Asprea and Son Transit Mix Co., Inc.,Drapo Construction Co., Inc., Ruttura and Son Construction Co.,Columbian Bronze Corp.,Hicksville Transportation Corp., LongIsland Railroad,or by any other employer or person engaged in com-merce or in an industry affecting commerce,other thanJ. J. WhiteReady Mix Concrete Corp., to engage in, a strike or a refusal in thecourse of his employment to use, manufacture,process, transport, orotherwise handle or work on any goods, articles,materials,or com-modities,or to perform any services;or threatening,coercing, or re-straining Ogilvie and Campbell,Asprea and Son Transit Mix Co.,Inc., Drapo Construction Co., Inc., Ruttura and Son Construction Co.,-Columbian Bronze Corp.,HicksvilleTransportation Corp., LongIsland Railroad,Louis Sokolov and Sons, Inc., Manuel J. Henriques,Inc., or any other employer or person engaged in commerce or in anindustry affecting commerce; where in either case an object thereof isto force or require any of the said employers or any other employer orperson, to cease using or handling concrete purchased from J.J.WhiteReady Mix Concrete Corp., or doing business with the Company.2.Take the following affirmative action which is necessary to effec-tuate the policies of the Act :(a)Post at Respondent's business offices and meeting halls inHempstead,New York, copies of the attached notice marked "Ap-pendix."9Copies of said notice,to be furnished by the RegionalDirector for the Second Region, shall,after being duly signed by theRespondent's authorized representative,be posted by the Respondentimmediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable stepsshall be taken to insure that such notices are not altered,defaced, orcovered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Second Region for posting byJ. J.WhiteReady MixConcrete Corp., and the employers named above at all locations wherenotices to their respective employees are customarily posted, if theyare willing to do so.(c) Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order,what steps the Respondenthas taken to comply herewith.O In the event that this Order Is enforced by as decree of a United States Court ofAppeals,the words "Purs'uant to a Decree of the United States Court of Appeals,Enforcingan "Order" shall be substituted for the words "Pursuant to a Decision and Order." LOCAL 282, INT'L BROTHERHOOD OF TEAMSTERS, ETC.429IT IS FURTHER ORDERED that the complaint bedismissedinsofarasitalleges unfair labor practices not herein found by the Board.CHAIRMAN MCCULLOCH, concurring :Members Fanning and Brown agree, as I do, with the Trial Ex-aminer's finding that Respondent violated Section 8(b) (4) (i) and(ii) (B) of the Act, and with his recommendation for the issuanceof a broad remedial order.However, they disagree with the TrialExaminer's findings as to certain incidents discussed in their opinion.Members Rodgers and Leedom would adopt the Trial Examiner's find-ings in their entirety. Inasmuch as the points of disagreement be-tween Members Fanning and Brown and the Trial Examiner do notsubstantially affect either the finding of the 8(b) (4) (i) and (ii) (B)violations or the scope of the remedy, I deem it unnecessary to decidewhether these incidents were unlawful.lo"But seeTeamsters,ChauffeurscEHelpers Union, Local 279 (William S. Wilson d/b/aWilson TeamingCompany),140 NLRB 164,slip opinion and footnotes 8 and 9APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 282, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AND TO ALL EMPLOYEES OF J. J. WHITE READY MIXCONCRETE CORP. AND TIIE EMPLOYERS NAMED BELOWPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourage any individualemployed by Asprea and Son Transit Mix Co., Inc., Drapo Con-struction Co., Inc., Ruttura and Son Construction Co., ColumbianBronze Corp., Hicksville Transportation Corp., Long IslandRailroad, or by any other employer or person engaged in com-merce or in an industry affecting commerce, other than J. J. WhiteReady Mix Concrete Corp., to engage in, a strike or a refusal inthe course of his employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials,or commodities, or to perform any services, with an object offorcing or requiring any of the said employers, or any otheremployer or person, to cease using or handling concrete purchasedfrom J. J. White Ready Mix Concrete Corp., or doing businessWith that Company.WE WILL NOT threaten, coerce, or restrain any of the employersmentioned in the preceding paragraph, Louis Sokolov and Sons,Inc.,Manuel J. Henriques, Inc., Ogilvie and Campbell, or anyother employer or person engaged in commerce or in any industry 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting commerce, with an object of forcing or requiring suchemployers or any other employer or person to cease using orhandling concrete purchased from J. J. White Ready Mix Con-crete Corp., or doing business with that company.LOCAL 282, INTERNATIONAL BROTHERHOODorTEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York, New York, Telephone No. Plaza1-5500, if they have any question concerning this notice or compliancewith its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all the parties represented, was heard before Trial ExaminerPaul Bisgyer in New York, New York, on November 13 and 14, 1961, on complaintof the General Counsel and the answer of Local 282, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, herein called theRespondent. In substance, the complaint alleges that the Respondent, in furtheranceof its labor dispute with J. J. White Ready Mix Concrete Corp., herein calledWhite, engaged in certain secondary boycott activities prohibited by Section8(b)(4)(i) and (ii)(B) of the National Labor Relations Act, as amended. Initsanswer, the Respondent denies the commission of any unfair labor practices,asserting that it engaged in permissible ambulatory picketing of White's trucks.At the close of the hearing, the parties were given an opportunity to argue theirpositions orally and to file briefs.Thereafter, only the Respondent filed a brief inwhich, among other things, it fully argued its motion to dismiss the complaint forlack of jurisdiction, which it made at the hearing.This motion, on which I reservedruling, is now denied for the reasons discussed below.Upon the entire record,' and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE COMPANIES INVOLVEDJ. J.White Ready Mix Concrete Corp., a New York corporation withits principaloffice and placeof businessin Hicksville, New York,is engagedin themanufacture,sale, and distribution of ready-mixed concrete.During the period from August 19 toSeptember 29, 1961, the date of the complaint, White, in the courseof its businessoperations, purchased cement and other materials valued in excess of $50,000 whichwere shipped to it directly from sources outside the State of New York.i Included in this record pursuant to stipulation of the parties is the transcript of testi-mony together with certain exhibits InIvan C McLeod, Regional Director v. Local282,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (J J. White Ready Mix Corp.),Case No. 61-C-704 [199 F Stipp 281], in-stituted in the United States District Court for the Eastern District of New York by theRegional Director under Section 10(1) of the Act for a temporary injunction.OnNovember 29, 1961, the District Court entered an order granting the application. LOCAL 282, INT'L BROTHERHOOD OF TEAMSTERS, ETC.431The Long Island Railroad,herein called Railroad,is engaged in the transportation.of passengers and freight,for which services it derives revenue in excess of$50,000annually. It conducts its operations as a link in the chain of commerce,maintaininga freight yard in Hicksville, New York, which is here involved.HicksvilleTransportationCorp., herein called Hicksville Transportation, hasitsprincipal office and place of business at the Hicksville freight yard where it isengaged in providing and performing transportation and loading services.Heritage Pools, Inc., herein called Heritage, with its principal office and place ofbusiness in Syosset, New York, is engaged in the building and construction industryas a swimming pool construction contractor.WoodburyBuilders, Inc., hereincalledWoodbury,is engagedinWoodbury, NewYork, as a general contractor for motels and other building projects.Manuel J. Henriques, Inc., herein called Henriques, is engaged in Bethpage, NewYork, in the building and construction industry as a concrete contractor.Asprea and Son Transit Mix Co., Inc., herein called Asprea, is located in Linden-hurst, New York, where it is engaged in the sale and distribution of concrete, sand,gravel, and related building supplies.During the past year, Asprea, in the courseof its business operations,purchased cement and other materials valued in excessof $50,000 which were shipped to it directly from sources outside the State of NewYork.Donald D. Ogilvie and Harry Campbell, doing business as partners under the firmname of Ogilvie and Campbell, are engaged in Belmore, New York, as concretecontractors in the building and construction industry.Drapo Construction Co., Inc, herein called Drapo, has its principal office andplace of business in FloralPark,New York,where it is engaged in the buildingand construction industry as a concrete contractor.Louis Sokolov and Sons, Inc., herein called Sokolov,maintains its principal officeand place of business in Huntington,New York, where it is engaged as a generalcontractor in the building and construction industry.Columbian Bronze Corp., herein called Columbian, is engaged in Freeport, NewYork,in the manufacture,sale, and distribution of marine propellers,accessories, andrelated products.During the past year, Columbian manufactured and sold productsvalued in excess of $50,000 which it shipped to places outside the State of New York.Ruttura and Son Construction Co., herein called Ruttura, has its principal officeand place of business in Freeport,New York,where it is engaged in the buildingand construction industry as a concrete contractor.The Respondent concedes for the purpose of this proceeding,and I find, thatWhite, Railroad, Hicksville Transportation, Heritage, Woodbury, Henriques, Asprea,Ogilvie and Campbell, Drapo, Sokolov, Columbian, and Ruttura are, and have beenat all times material herein,engaged in commerce and in an industry affectingcommerce within the meaning of Sections 2(6) and (7) and 8(b)(4) of the Actand that it will effectuate the policies of the Act to assert jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Alleged fatalvariance between the charge and the complaintBefore considering the merits of the alleged unfair labor practices, it may beappropriate first to dispose of the contention vigorouslyurged bythe Respondentthat theBoard lacks jurisdiction herein because the charge is insufficientto supportthe complaint.Specifically,the Respondent argues thatthe chargealleges incidentsinvolvingsecondaryemployers and employeeswhich areomitted from the complaintwhileincidents involving other employers and employees are alleged to be violationsof Section 8(b)(4)(i)and (ii)(B). I find no merit in this contention.The charge, whichwas filed and served on August22, 1961,alleges, in substance,thattheRespondent,in violation of Section8(b)(4)(i)and (ii)(B), inducedand encouraged individuals employedby fournamed companiesand "otherpersons," to strike or refuse to handle materials,and threatened,coerced, and re-strained the named companies and "other persons,"withan object of forcing thenamed companies to cease using or handlingWhiteproducts or doing business withWhite.Thecomplaint,on the otherhand, alleges as violations activities involvingother secondary employers and employees,as discussedbelow, which occurredafterthe filing of the charges herein. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeterminative of the Respondent's contention is the Supreme Court's recent deci-sion inN.L.R.B. v. Fant Milling Company,2where the Court reaffirmed the followingpertinent language in its earlier decision inNational Licorice Company v. N.L.R.B.: 3we can find no warrant in the language or purposes of the Act for sayingthat it precludes the Board from dealing adequately with unfair labor practiceswhichare related to those alleged in the charge and which grow out of them,while the proceeding is pending before the Board.The violations alleged in the-complaint and found by the Board . . . are of the same class of violationsasthose set up in the charge and were continuations of them in pursuance of thesame objects.The Board's jurisdiction having been invoked to deal with thefirst steps, it had authority to deal with those which followed as a consequenceof those already taken. [Emphasis supplied.]Explaining its reasons for adhering to these views the Court pointed out, as it haddone on other occasions, that:A charge filed by the Labor Board is not to be measured by the standards ap-plicable to a pleading in a private lawsuit. Its purpose is merely to set in mo-tion the machinery of an inquiry. [Citation] The responsibility of makingthat inquiry and of framing the issues in the case is one that Congress has im-posed upon the Board, not the charging party.To confine the Board in its in-quiry and in framing the complaint to the specific matters alleged in the chargewould reduce the statutory machinery to a vehicle for the vindication of privaterights.This would be alien to the basic purpose of the Act. .Once its jurisdiction is invoked the Board must be left free to make full in-quiry under its broad investigatory power in order properly to discharge theduty of protecting public rights which Congress has imposed upon it.There canbe no justification for confining such an inquiry to the precise particularizationof a charge.[Emphasis supplied.] 4In the present case, as inFant MillingandNational Licorice,the Respondent'sactivities alleged in the complaint were "of the same class of violations as those setup in the charge and were continuations of them in pursuance of the same objects."These activities were "related to" the conduct alleged in the charge and developed"while the proceeding [was] pending before the Board." 5 I therefore find that thecharge herein is sufficient to support the complaint and accordingly deny the Re-spondent's motion to dismiss.B. The merits of the alleged unfair labor practices1.The Respondent's labor dispute with WhiteThis case arises as the aftermath of an areawide strike which the Respondent hadcalled on July 1, 1961,6 against employers in the cement and concrete industry overthe renewal of their expired collective-bargaining agreement covering truckdrivers.As a result of this work stoppage, all operations, including White's, were shut down.On August 25, most of the companies executed a new agreement with the Respondentthereby ending the strike against them.White was not one of them, although it wasa party to the earlier contract.White, however had resumed operations during thestrike on August 14 with employees who replaced the sinking transit-mix truckdriv-ers.In protest to this action, the Respondent the next day began picketing White'sestablishment with the latter's former drivers.There is no question that at least since2360 U.S. 301.S 309 U.S. 350, 369.N L.R B. v. Pant MillingCompany, supra,at 307, 308.It is further noted that the charge herein actually put the Respondent on notice thatthe Charging Party wasalso generally assertingunlawful conduct affecting employees andcompanies other than thosenamed.Moreover, it cannot seriously be argued that recogni-tion of the right of the Board to takecognizanceof events occurring after the filing ofthe chargeherein andto include them in the complaint frustrates the basic purpose ofthe 6-month limitation provided in Section 10(b) of the Act which is designed to preventthe revivalof stale chargeslong after the commission of the alleged illegal acts whenrelevant evidence might no longer be available to the alleged wrongdoer.Clearly theRespondentwas servedwith the complainthereinnot long after the occurrence of thealleged unfair labor practices, many of which were the subject of the Section 10(1) pro-ceeding initiated in the United States District Court for the Eastern District of New York.11All events related herein occurred in 1961. LOCAL 282, INT'L BROTHERHOOD OF TEAMSTERS, ETC.433.August 25 the Respondent continued its strike against White for the purpose of secur-ing the reinstatement of the replaced drivers.Picketing of White's premises was initially conducted on a 24-hour basis and spo-radically beginning a few weeks before the hearing in this case.This activity didnot affect the new drivers who during the events described below ignored the picketline when they reported for work in the morning and checked out in the evening. Inaddition, during the course of a day's work, they crossed the picket line when theyentered the plant on the average of five or six times to load their transit-mix truckswith cement, sand, gravel, and water and when they left to make deliveries at cus-tomers' construction sites.One of the new drivers estimated that he devoted approxi-mately a total of 50 minutes a day at White's plant while his truck was being loadedand the rest of his working time traveling to and from the jobsites and pouring the-concrete at these locations.It is not intended that picketing of White's premises is unlawful.Rather, this evi-dence was introduced to demonstrate that the Respondent could, and in fact did,picket White's permanent place of business and that picketing at the jobsites unneces-sarily and unlawfully involved employers not concerned in the primary dispute.Theimplication of this position will be discussed in my concluding findings,infra.2.The Respondent's activities at construction sites and other placesIn furtherance of its labor dispute with White, the Respondent extended its activi-ties to the jobsites of White's customers when White's transit-mix trucks were deliver-ing concrete, and to other places where White obtained supplies, as recounted below.Prominent in these activities were the Respondent's business representatives, VincentD'Ambrosio and John Cody, and White's former drivers, Bill Dunstan and BobMayer.The relevant evidence concerning these events are virtually uncontroverted.Where picketing occurred, it is conceded that the signs carried by the pickets disclosed-that the Respondent's dispute was with White.a.The Hicksville railroad yardOn August 29, White sent a payloader and a transit-mix truck to the Hicksvillefreight yard which had received a carload of bags of cement consigned to White. Thetransit-mix truck was followed from White's nearby plant by Respondent's BusinessRepresentatives D'Ambrosio and Cody and several former White drivers, includingBillDunstan and Bob Mayer. In the freight yard the payloader started to load thetransit-mix truck with a specified quantity of cement to be mixed with the sand andgravel already in the barrel of the truck for delivery to a customer.Admittedly, thisoperation was an integral part of the production process normally performed atWhite's plant.?While this was going on, the Respondent began picketing in front ofthe driveway to the yard.On instruction from his superiors, the freight agent stoppedthe loading of the transit-mix truck but permitted White to use the payloader to haulaway the bags of cement to White's plant.When the transit-mix truck left the yardthe picketing ceased.The payloader thereafter removed the cement without inci-dent.During the foregoing events, employees of Hicksville Transportation, a steve-doring company located in the freight yard, were performing their regular duties fortheir employer.b.HeritageMotor Inn projectWoodbury, which was under contract to build a motel, restaurant, and swimmingpool for Heritage Motor Inn, subcontracted the construction of the swimming pooltoHeritage Pools, Inc.The latter company, in turn, subcontracted the work toTony Calleto.Carmine R. Langone, a White transit-mix truckdriver, testified without contradic-tion that about the end of August, Bill Dunstan trailed him from the White plant tothe Heritage job where he (Langone) delivered a load of concrete.He further testi-fied that there was no picketing on this occasion but that he saw Dunstan, with a blackbook in his hand, speak to the mason contractor and one of the laborers but did nothear what was said.He also testified that he saw Dunstan enter the main lobby ofthe Inn where painters or paperhangers were working but did not know what, if any-thing,Dunstan said to them.Thereafter, Dunstan left the building and drove off.The only evidence regarding picketing at the Heritage job is contained in thestipulated testimony of Jack Kiffer, vice president of Heritage Pools, Inc., the-71t appears that before the strike White purchased cement in bulk form which was_delivered by trailer truck directly to White's premises and blown into a hopper.Transit-nux trucks are usually supplied with cement from this hopper. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDswimming pool subcontractor.According to this testimony, on August 30 Kifferobserved three White trucks arrive at the site with the first truck being followedby a car from which a man got out and entered the motor court office. Just beforethe first truck began pouring cement, Kiffer "saw a man first on the street not atan entrance and then on the motel property near the pool at all times carrying apicket sign reading, in substance, J. J.White unfair to organized labor."Kifferalso saw the picket speak to some of the men laying cement but he did not hearthe conversation.The White trucks and the picket were still there when Kifferleft after being at the site for 10 or 15 minutes.Concerning other activities at this project, the General Counsel called as a witness,Leon M. Roberts, president of Woodbury, the general contractor, who either becauseof faulty memory or reluctance, did not contribute much to the General Counsel'scase.Roberts testified, in substance, that in the latter part of August an individualwho identified himself as a former White driver came to his office and asked himwhat he had to do with the pool job; that he replied that he had nothing to do withitand suggested that he speak to the subcontractor; and that the former driverthen told him that he was a family man who was out of work and "wouldn't liketo see us using J. J. White's concrete." 8He further testified thatthe same oranotherformerWhite driver returned the next day accompanied by an individual whoidentified himself as a business agent of Local 282 but whose name he did not know;that, in reply to questions from the so-called union official, he told him that hehad nothing to do with the pool job butto seethe subcontractor, and that Woodburywas not signed up with the Building Trades Council but had bothunion and non-union people on the job; and that after the visitors left, he (Roberts) telephonedMr. White and advised him what had happened and to "get this matter straightened-out," as he did not "want any trouble around"there.c.Ogilvie and Campbell's Westbury jobOn September 12, Respondent'sBusinessRepresentativeD'Ambrosio and twounidentified persons followed Alan Olsen, a White driver, who was making adelivery to a job in Westbury where Ogilvie and Campbell, concrete contractors,were laying a concrete slab for a garage floor.Riding in the truck with Olsen wasDan Traynor whom Olsen was training to replace him. At the job D'Ambrosio spoketo Donald Ogilvie, one of the partners of the firm, referred to the strike at White'splant, and requested Ogilvie not to accept the concrete as White was nonunion.Expressing sympathy for White's former drivers who lost their jobs, Ogilvie never-theless replied that he intended to accept the delivery and continue to deal withWhite and declined D'Ambrosio's offer to obtain other concrete for him. Thereupon,-D'Ambrosio's companions, one with asign,began to picket.While Olsen wasclimbing into his truck which Traynor was about to back up into the driveway todischarge the concrete, he was assaulted by one of the pickets.About the sametime, the other picket boarded the truck and ripped off Traynor's T-shirt.D'Ambrosiothen called the two men and all entered D'Ambrosio's car and drove off before thepolice, whom Olsen had summoned, arrived.The foregoing events were witnessedby Ogilvie's employee, Vincent Mazzone, who was doing some work preparatoryto receiving the concrete.d.Ogilvie and Campbell's Hempstead jobTwo days later, on September 14, while Donald Ogilvie, his partner Harry Camp-bell, and their employee Mazzone were on a job in Hempstead doing concrete workfor a patio, they were visited by Respondent's Business Representative Cody andWhite's former driver, Bob Mayer.At that time a White truck was preparing topour concrete.In the presence of employee Mazzone, Mayer tried to dissuadeOgilvie from using White concrete but without success. In reply to Ogilvie's state-ment that he was nonunion and intended to continue to deal with White, Mayerwarned that if he was not union, "we are going to make sure you never work on ...[union] jobsagain."On this occasion Ogilvie also heard Cody wam the bricklayer, not otherwiseidentified, who had engaged his firm for the job, that being a union bricklayer heshould not employ anyone who used concrete purchased from White, anonunioncompany, and that he was going to inform Buddy Long, whom Ogilvie presumedwas "the bricklayer's delegate," that the bricklayer had subcontracted concrete works In other portions of his testimony, Roberts, however, stated that the driver did notexpressly say anything about not buying White's cement but that the driver "inferred"as much. LOCAL 282, INT'L BROTHERHOOD OF TEAMSTERS,ETC.435to such a person. In addition, Cody cautioned the bricklayer that as a union memberhe should not accept White concrete.There was no picketing here, although Mayercarried under his arm a picket sign which apparently was rolled up.After Codyand Mayer departed, the White truck poured the concrete.e.Uniondale or South Hempstead siteLangone, a White driver, testified to an incident that occurred in Uniondale orSouth Hempstead on a job worked by an individual named Campbell. The witnesswas not certain whether Campbell was associated with the Ogilvie and Campbellfirm.He testified that while making a delivery of concrete, Bill Dunstan, a formerWhite driver, and a person whom he described as a union official other thanD'Ambrosio or Cody, urged Campbell not to accept the concrete and thus supporttheir efforts to secure the reinstatement of the striking drivers on their jobs.Hefurther testified that Campbell chided them for the previous attack on a White driver,evidently referring to the Olsen incident, and refused their request. In response,the union official told Campbell to "forget what happened the other time. I'mtalking about this sign.That's what I'm interested in."At that time Dunstan wasstanding there wearing a sign.No evidence was adduced, however, as to whetheremployees were working on this job.Thereafter Dunstan and his companion droveaway.f.Henriques' job in Times Square Shopping Center in LevittownHenriques, a concrete construction contractor, had a subcontract to perform build-ing foundation, sidewalk, and other concrete work in the Times Square ShoppingCenter. In doing this work, Henriques used concrete purchased from White. Some-time afterWhite resumed operations on August 14,9 Business RepresentativeD'Ambrosio visitedManuel Henriques, undoubtedly an officer of the company,and told him not to buy concrete from White, warning him that, if he did, the Re-spondent would require him to place "Teamsters" on his flat trucks after the strikewas over.Henriques protested because, although he had a union-security agreementwith the Respondent covering his truckdrivers, neither he nor others in the industrywere ever required to employ union members on flat trucks.10g.Henriques' job in South MerrickIn September, Business Representative Cody followed a White transit-mix truckdriven by Olsen to Henriques' South Merrick job.At the site Cody told TonyHenriques, Manuel's brother, who was evidently in charge of the job, that he couldaccept Olsen's delivery of concrete which had already been mixed up but that was all.There was another White truck at the site but its load had not yet been mixed.Cody threatened Tony Henriques that if he accepted any more White concrete he(Cody) "would have his laborers pulled off the job."Henriques, who had becomeagitated, replied that he would have to speak to his brother and he and Cody there-upon drove off together.No evidence was adduced whether any employees werepresent during the conversation.h.Asprea plantAsprea is one of White's suppliers of sand and gravel used in making concrete.It is also under contract with the Respondent for its driversAbout the first weekin September,BusinessRepresentative D'Ambrosio visited Neal Asprea, the com-pany's vice president, at its plant and asked him whether he was aware that Whitewas not a union shopWhen Asprea answered in the affirmative, D'Ambrosiocautioned him that he was not supposed "to load him up" because Asprea was a unionplant and White was nonunion. In reply, Asprea stated that he had to supply Whitewith material because he owed White money.D'Ambrosio repeated his admonitionand leftOn September 12, James J. McGlone, who at the times material herein operatedhis own truck exclusively for White in hauling sand and gravel, drove to Asprea'splant to pick up a load of sand for White.At his destination,McGlone backedhis truck under the hopper. In the meantime, Dunstan and Mayer, who followed him9Manuel Henriques testified that the above episode occurred probably in July "duringthe strike "As White had resumed operations on August 14, it is clear that the incidentoccurred after that date and that Henriques was in error in indicating otherwise.isHenriques customarily used a laborer or helper to drive flat trucks to transport equip-ment to jobs.Henriques also operates three transit-mix trucks whose drivers are meni-hers of the Respondent and are admittedly coveted by the contract7 08- 0 0 6-6 4-v o f 141-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDto the Asprea plant, entered the grounds where they talked with the Asprea hopperman, truckdrivers, and the latter's shop steward.The drivers and the shop stewardare represented by the Respondent pursuant to a contract it has with Asprea.AfterDunstan and Mayer spoke to the shop steward, the latter approached McGlone andasked him for his union book.When McGlone said that he had none and was black-listed by the Respondent, the steward told him that he could take this load out butthat he (the steward) would first have to check whether McGlone could pick upany more materials at Asprea's plant.The truck was then loaded and McGlonedrove off.Joseph Naples, an employee of Asprea who operates a payloader and is a mem-ber of anotherunion,credibly testified, without contradiction, that the two menwho followed McGlone to the plant informed him that they were on the picket lineatWhite's premises and that McGlone was not a union member and was drivinghis truck through the White picket line.Naples further testified that thesemen alsotold him not to load McGlone's trucks and that, if he did, they would have a picketline at the Asprea plant.iiAs a result of this conversation, Naples testified, he nolonger loaded McGlone's truck but instead performed other duties for Asprea.McGlone returned to the Asprea plant about 3 in the afternoon for another load ofsand, again being followed in their car by Dunstan and Mayer.McGlone entered theoffice and asked Neal Asprea to be loaded.McGlone then left the office to back histruck under the hopper. In the meantime, Dunstan and Mayer spoke to Asprea'sdrivers and the shop steward, after which conversation the latter told McGlone thathe could not be loaded.McGlone thereupon complained to Neal Asprea why hecould not be loaded and Asprea replied that he did not know what was the matterand went outside and sought the reasons from the shop steward and the employeesaround him.As McGlone was boarding his truck to leave, Asprea called out to himto wait until he telephoned his lawyer.Thereafter, Asprea returned and advisedMcGlone to drive away because he did not want any trouble.At some point during the incident, according to the uncontradicted, credible testi-mony of Neal Asprea, the shop steward, in the presence of Dunstan and Mayer,questioned him about his intention to load McGlone.When Asprea indicated thathe saw no reason not to, Dunstan and Mayer threatened that, if he loaded McGlone'struck, they would picket the plant immediately and pointed to the picket signsthey had in the back of their car. Thereupon, as Asprea testified, he "naturally . . .got worried" and refused to load the truck.After this incident and for an undisclosedperiod of time Asprea discontinued dealing with White.12Mayer, who was the only witness called by the Respondent, did not deny theforegoing testimony except that he testified that he was accompanied by WalterLyons.Mayer, however, further testified that when he arrived in the afternoon ofSeptember 12, at Asprea's plant he displayed a sign; that an unidentified employee ap-proached him and asked what was the trouble; and that he denied there was anyand said that, "This sign . . . is just information [that] this man [McGlone] isbringing sand to J J. White through a picket line."He also testified that otherdrivers questioned him and that he told them that he was there just "to represent thesign."i.Great Oaks development projectSokolov was building 18 residential homes in Woodbury.The foundation andother concrete work was subcontracted to Drapo.On September 13, Business Repre-sentative Cody, Dunstan, and Mayer followed Langone, a White driver who wasmaking a delivery of concrete to the Great Oaks development. Langone drove histruck to the place where he was to pour his concrete for a foundation of a house thatwas under construction.Mayer then began picketing with a sign at the drivewaywhich was on Sokolov's property approximately 70 to 100 feet from the Whitetruck.13Upon noticing the picket, Irving Sokolov, the secretary-treasurer of the"The record is not too clear whether this conversation occurred in the morning orafternoon of September 12, when a similar incident took placeHowever, in either eventthe legal effect of the conversation is the same.11McGlone also testified to his experience at the sandpit of East Setauket Sand & GravelCompany on about September 14, when he drove his truck there to purchase a load of sandforWhiteMayer followed him to this place and spoke to several employees and two"bosses" whom he could not nameMcGlone did not hear any of these conversations butafter his truck was loaded one of the "bosses"told him not to bother returning becausehe did not want "to have any trouble with the union."13 There is nothing to indicate that the picketing could not be conducted close to thetruck or that permission from the general contractor was required in order to do so. Inany event,no permission was sought.The record is not too clear whether Dunstan also engaged in picketing. LOCAL 282, INT'L BROTHERHOOD OF TEAMSTERS, ETC.437general contractor, approached him, asked the reason for the picketing, and was in-formed that White was on strike and the drivers of White trucks were nonunion.Sokolov was then introduced to Cody who similarly advised him that the Whitedrivers were nonunion.Sokolov also expressed the desire not to have the job in-terrupted and asked Cody what he could do to have the picket removed to avoid awork stoppage, especially since the foundation was being poured and had to befinished by nightfall. In reply, Cody told him to discontinue taking concrete fromWhite and that he (Cody) could obtain other concrete for him from a union supplierat the same price as White's.Agreeing to this proposition, Sokolov and Cody wentto the former's office to call White to cancel further deliveries. Sokolov telephonedWhite and was informed that he would have to pay for the concrete anyway becauseitwas already mixed and the trucks were probably en route to the development.After appealing to Cody to permit him to finish the pour for the day and promisingto refrain from buying any more concrete from White, Cody agreed to permit thepour to be finished that day "as long as [Sokolov was] not going to do any morebusiness with that outfit."Cody thereupon removed the picket and left with Dunstanand Mayer before the White trucks completed their deliveries.14There is also evidence that during these events either Dunstan or Mayer expresseddisapproval to Subcontractor Drapo's employees who were working on the founda-tion that White concrete was being used and specifically asked one of them whetherhe intended "to dump" the White truck that was standing there.The employeeanswered that he intended to obey his boss' orders and do so.Moreover, on thisoccasion, either Dunstan or Mayer went to his car, secured a sign which was rolledup, mounted a hill which was about 20 feet from the White truck, unrolled the sign,and exhibited it to Drapo's employees.j.Ruttura'sFreeport jobAbout September 7, Ruttura, a concrete construction contractor, was engaged inbuilding a 100-foot sidewalk and curb in Freeport.A White truck arrived with aload of concrete followed by Mayer.The truck parked at one end of the joband beganmixingthe concrete preparatory to pouring. In the meantime, Mayerapproached Robert C. McLoughlin, Ruttura's superintendent, where the work wasin progress and stated that he was disappointed that Ruttura was still buying con-crete from White and that the only way the replaced drivers could regain their jobswould be for Ruttura and other contractors to refrain from buying concrete fromWhite.After McLoughlin advised Mayer that he was satisfied with White's seiviceand product and intended to continue to do business with that Company, Mayer pro-ceeded to picket witha sign fromthe front end of the parked truck down the streetfor the full length of the job along which about four of Ruttura's employees wereworking.AfterMayer stopped picketing and left the construction site the truckbegan to movealongthe job, discharging its concrete.k.TheRutturajob at ColumbianRuttura also used cement purchased from White for a concrete floorhe was in-stalling in the foundry room at Columbian withno lessthan four of his employees.On September 14, while two White trucks were inside the closed gates of Columbiantomake a delivery of concrete to Ruttura, two pickets arrived, one of whom wasMayer and the other not named. The pickets walked back and forth in front ofthe gates within sight of Ruttura's employees.One of the pickets carried a signwhich, as indicated previously, properly identified White as the employer whom theRespondent was striking.The White truck nearest the area of picketing was parkedabout 30 feetinside the gatesand othe other, which was pouring concrete. about200 feet.Admittedly, the pickets did not request permission from the guard oranybody at Columbian to picket close to the White trucks.As a result of the picket-ing, a driveroperatinga Perkins Express truck, which makes regular pickups anddeliveries for Columbian, declined to cross the picket line to enter Columbian'spremises.According to the uncontradicted, credible testimony of Mayer, at thattime the Perkins' driver approached him and asked what the sign meant and Mayeransweredthat it meant that a nonunionWhite truck was on Columbian Premises.Mayer admitted that he did not tell the Perkins' driver that he could cross the picketline ifhe wanted to.The pickets drove off when the White trucks finished dischargingtheir concrete and began to depart.Ruttura's Superintendent McLoughlin testified14 Sokolov testified that, contrary to his advice, Drapo, his concrete subcontractor, never-theless thereafter purchased concrete from White for a small job.Moreover, he testified,he had not had the opportunity to discuss the matter of future deliveries with Drape. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Ruttura will not buy cement from White to complete the Columbian job if thatplace is picketed.C. Analysis-conclusionsThe General Counsel contends that the Respondent's activities at the constructionsites ofWhite's customers and the business establishment of its suppliers and otherpersons were designed to disrupt White's business dealings with neutral employers andtherefore violated the Act's secondary-boycott provisions embodied in Section8(b) (4) (i) and (ii) (B).Specifically, he argues that the picketing was unlawfulnot only under theWashington Coca-Coladoctrine,15 but also when judged in thelight of the Respondent's total conduct.It isthe Respondent's position on the otherhand, that the picketing was directed only against White's transit-mix trucks whilethey were at the construction sites and hence was permissible under theMoore DryDockstandards.16Inaddition, it argues that neither inducement or encouragementof secondary employees nor restraint or coercion of secondary employers was provedto support a violation under Section 8(b) (4) (i) and (ii) (B).17Generally stated, Section 8(b)(4)(i) and (ii)(B) prohibits a union from inducingor encouraging employees of a secondary employer to refuse to handle productsor perform services, and from threatening, restraining, or coercing a secondaryemployer, where an object of such conduct is to force or require the secondaryemployer to cease doing business with the primary employer with whom the unionhas a labor dispute.For a number of years until recently, the Board under itsWashington Coca Coladoctrine held that such a proscribed object was conclusivelyproved where a union picketed a common worksite of primary and secondary em-ployees if the primary employer had a permanent establishment where the unioncould adequately publicize its dispute.In thePlauche Electricdecision,18ama-jority of the Board modified this doctrine to the extent that the mere availability ofa permanent place of business which the union could picket would no longer be acontrolling factor but, instead, would be considered as one of the evidentiary cir-cumstances in determining the union's real objective.As additional evidentiaryguidelines for ascertaining objective in common situs situations, the majority re-affirmed its reliance upon the standards enunciated inMoore Dry Dock.19How-ever, while literal compliance with these standards may indicate the primary natureof the picketing, manifestly such an inference is also not conclusive but may benegatived by other relevant evidence disclosing the union's true objective deliberatelyto enmesh neutral employees and employers in a dispute of no direct concern tothem.2016Brewery and Beverage Drivers and Workers, Local No. 67, International Brotherhoodof Teamsters, etc. (WashingtonCocaCola Bottling Works, Inc ),107 NLRB 29930 Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547, 549."The Respondent also urges that relief should be denied herein as White, the ChargingParty, was guilty of unfair labor practices and therefore comes to the Board with uncleanhandsI find no merit in this contention as it is too well settled that "one illegalityshould not excuse another "N L R B v Plumbers Union of Nassau County, Local 1157,United Association of Journeymen and Apprenticesof thePlumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO (Bomat Plumbing of Heating),299 F. 2d497 (C A 2)Moreover, the issue of the Charging Party's alleged unfair labor practiceswas not fully litigated at the hearing Indeed, the Trial Examiner sustained the Respond-ent's objection on the ground of immateriality when John JWhite, the president of theCharging Party, attempted to clarify an answer relating to discrimination which he hadgiven on cross-examination by the Respondent's counsel in the earlier section 10(1) pro-ceeding in the United States district court.isInternational Brotherhood of ElectricalWorkers,Local Union 861, et at. (PlaucheElectric, Inc.),135 NLRB 25019The minimum requirements for lawful picketing in common situs situations, as setforth in MooreDry Dock,are as follows. (1) The picketing must be strictly limited totimes when thesitesof dispute is located on the secondary employer's premises; (2) atthe time of the picketing the primary employer must be engaged in its normal businessat thesitus,(3) the picketing must be limited to places reasonably close 'to the locationof thesites,and (4) the picketing must disclose clearly that the dispute is with theprimary employer.20 InPlauche Electric, supra,the majority observed that theMoore Di y Dockstandards"also are not to be applied in an indiscriminate `per se' basis, but are to be regardedmerely as aids in determining the underlying question of statutory violation "See alsoPlumbers of Pipefitters Local No 471, etc (Leo E Murray, Inc, An Individual, d/b/a"Wyckoff Plumbing),135 NLRB 329,N L R.B. v Highway Truckdrivers and Helpers, LOCAL 282, INT'L BROTHERHOOD OF TEAMSTERS, ETC.439On the other hand, even where picketing is found to have an unlawful object, itdoes not automatically follow that it also induced and encouraged secondary em-ployees within the meaning of clause (i) of Section 8(b)(4).Adopting the testlaid down by the Court of Appeals for the Second Circuit,21 a majority of the Boardrecently ruled that it is only such inducement or encouragement as is intended orlikely to cause a work stoppage or refusal to perform services that is barred.Whether this is the case in a given situation depends upon all the facts and circum-stances surrounding the picketing.22Certainly, if an actual work stoppage or re-fusal to perform services results, inducement is established,23 although it is settledlaw that the Act does not require that a union's activity be successful to warrant anunfair labor practice finding.24Turning to the instant case, it is clear from the recital of the uncontroverted factsin section III, B,of this report that the Respondent picketed White's premises tosecure the reinstatement of White's replaced drivers.Not being successful in theseefforts, the Respondent sought to enlist the support of White's customers,suppliers,and other companies by picketing and engaging in other activities at the customers'construction sites when White's trucks were making deliveries of ready-mixed con-crete, and at the place of business of the other persons.They did this, although dur-ing the courseof a working day White's drivers crossed the picketline atWhite'spremises when they entered on the average of five or six times to load their transit-mix trucks for delivery to customers and when they reported for work in the morningand left in the evening.On the basis of controlling principles and the entire recordin the case, there can be little doubt, and I find, that at least an object of the Re-spondent's activities was to implicate neutral employers in its dispute with White byforcing or requiring them or their concrete contractors to cease using concrete pur-chased from White or doing business with that company. I further find that theRespondent intended to attain this object through the inducement and encourage-ment of employees of secondary employers not to handle White concrete or per-form services, and through threats, restraint, and coercion of secondary employers,and thereby violated Section 8(b)(4)(i) and (ii) (B) of the Act. In reaching thisconclusion,I rely particularly on the following events as establishing unlawfulinducement of employees within the meaning of clause (i): 251.Picketing at the driveway to the Railroad's Hicksville freight yard where em-ployees of Hicksville Transportation were working.AlthoughWhite was at thattime performing normal production work in loading a transit-mix truck,there is noevidence that the Respondent took any steps to confine its picketing to an area asreasonably close as possible to the truck,thesitusof the dispute,as required byMoore Dry Dock.262.Picketing Ogilvie and Campbell's Westbury job on which their employee wasworking,after Ogilvie rejected Business Representative D'Ambrosio's request not toaccept concrete from White.27Local No 107, International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America (Riss &Co ), 300 F 2d 317 (C A2) , NLRB. v. International HodCarriers,Building and Common Laborers' Union of America, Local 1140, AFL-CIO(Gilmore Construction Co.),285 F. 2d 397, 401 (CA.'8), cert. denied 366 U S. 903.2iN L R B. v. Business Machine and Office Appliance Mechanics Conference Board,Local459,etc. (Royal Typewriter Co ),228 F 2d 553,N L R B v. Local 50, Bakery &ConfectioneryWorkers International Union, AFL-CIO (Arnold Bake)s, Inc),245 F2d 542.22Upholsterers Frame & Bedding WorkersTwinCity Local No 61, etc (MinneapolisHouse Furnishing Company),132 NLRB 40;Local459,International Union of Electrical,Radio and Machine Workers, AFL-CIO (Friden, Inc.),134 NLRB 59822N.L.R B. v. Business Machine andOfficeAppliance Mechanics Conference Board,Local459,etc. (Royal Typewriter Co ), supraat 560.21N L R BvAssociatedMusicians,Local 802, AFL (Gotham Broadcasting Corp.(StationWINS) ),226 F.2d 900,904-905 (CA. 2)25Cf.Sales Drivers, Helpers&Building Construction Drivers, Local Union 859, et at.(Campbell Coal Company),116 NLRB 1020,enfd.sub nom.Truck Drivers and HelpersLocalUnion728, etc v. N.L R, B,249 F. 2d 512 (C A.D.C ), cert denied 355 U S 95826 There is nothing in the record to indicate that the Respondent sought permission fromRailroad to enter its yard to picket close to the truck and thus avoid any possible inter-ruption to Railroad's or Hicksville Transportation's operationsInternational Brother-hood of Boilermakers,etc.,Subordinate Lodge No. 92,etc. (Richfield Oil Corporation),95 NLRB 1191, 1193.27No clearer evidence can be presented that, despite the language of the sign whichadmittedly identified White as the primary employer, the picketing was actually utilized 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The warning that White's former driver, Mayer, gave to Ogilvie at his Hemp-stead job, in the presence of his same employee and Business Representative Cody,that the Respondent would take steps to prevent that company from working on unionjobs because Ogilvie refused to refrain from dealing with White.4.Urging employees of Asprea not to load White's truck with sand, threateningone of its employees to picket the plant if White's truck was loaded, exhibiting apicket sign to Asprea's employees,28 and actually inducing employees not to loadWhite's truck.5.Picketing the Great Oaks development at a distance of 70 to 100 feet from theWhite's transit-mix truck, in disregard of theMoore Dry Dockrequirement, andotherwise appealing to Subcontractor Drapo's employees not to handle White cement.6.Picketing the entire length of Ruttura'sFreeport job on which about four em-ployees were working instead of restricting the picketing to the immediate vicinityof White's transit-mix truck,asMoore DryDockprescribes.7. Similarly conducting its picketing in front of the gates to Columbian plantwhere Ruttura and his employees were doing concrete work, without first attemptingto secure permission to conduct this activity inside the premises near White's transit-mix trucks.It is noted that the picketing was effective in inducing a truckdriverservicing Columbian not to enter the plant after he spoke to a picket who did notinform him that the picket line was not intended to enlist his support.29I further find that the Respondent unlawfully threatened,restrained,and coercedneutral employers within the meaning of clause(ii)of Section 8(b) (4) (B) of theAct.As fullydetailed above,the Respondent, among other things, picketed Ogilvieand Campbell'sWestbury jobsite and Ruttura's Freeport and Columbian jobsiteswhen those companies refused to accede to the Respondent's request to terminate theirbusiness dealings with White; picketed the Great Oaks development where Sub-contractor Drapo was performing the concrete work, which activity the Respondentdiscontinued when General Contractor Sokolov agreed not to use White concrete inthe future;picketed Railroad's freight yard in a manner which did not confine theRespondent's dispute to White's transit-mix truck; picketed Campbell'sUniondale orSouth Hempstead job under circumstances clearly indicating that this activity wasaimed at forcing Campbell to cease using White concrete;30made diverse threatsto Ogilvie and Campbell,the bricklayer who subcontracted the concrete work to themon the Hempstead job, and Henriques,in reprisal for using White concrete on theirrespective jobs; and warned Asprea that it would post a picket line at its plant ifit loaded White's truck with sand.Finally,I find insufficient evidence of unlawful activity by the Respondent at theHeritage Inn project and the East Setauket Sand & Gravel Company plant,31and,accordingly,I shall recommend dismissal of the allegations of the complaint insofaras these events are embraced therein.as a pressure tactic to induce Ogilvie and Campbell's employee to cease performingservices in order to force his employer to discontinue using White concreteCfInter-national Brotherhood of Boilermakers, etc, Subordinate Lodge No 92; etc (Rachfield OilCorporation), supra.Since the assault on White's driver, Alan Olsen, and his trainee atthis job does not add anything to the unlawful employee inducement found above, oremployer restraint and coercion, later found, it is not necessary to determine whether theassault also constituted inducement of Ogilvie and Campbell's employee or restraint andcoercion of that company."It is difficult to see how exhibiting the picket sign at Asprea can be justified tindertheMoore Dry Dockprinciple, as the Respondent seems to argueNot only was Whitenot engaged at the Asprea premises in its regular business of furnishing concrete to con-struction jobs, asMoore Dry Dockcontemplates, but the Respondent's other conduct showsthat the display of the picket sign was designed to involve Asprea and its employees inits dispute with White." Sales Drivers, Helpers & Building Construction Drivers, Local Union 859, at al.(CampbellCoalCompany), supra.50InternationalHod Carriers, Building and Common Laborers' Union of America,Local No 1140, AFL-CIO (Gilmore Construction Company),127 NLRB 541, enfd. asmodified in no respect material herein 285 F 2d 397 (C.A. 8), cert. denied 366 U.S. 903.ii Although the evidence does not establish that the Respondent unlawfully resorted tothreats, restraint, or coercion when the East Setauket Company discontinued selling sandtoWhite, these circumstances nevertheless reflect the Respondent's pattern of conductand may be considered in determining the Respondent's objectiveN L R Bv. AssociatedMusicians, Local 802, AFL (Gotham Broadcasting Corp. (Station 'WINS)),226 F. 2d900, 904 (C.A. 2). GENERAL TUBE COMPANYIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE441The activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the companies other than Heritage and Woodburydescribedin sectionI, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and, to the extent found to have beenunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and its free flow.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Moreover, as I am persuaded by theRespondent's widespread efforts revealed in the record to force customers and othercompanies to boycott White concrete or to refrain from doing business with White, Ifind that it is appropriate in order to avoid a continuation and recurrence of suchunlawful conduct to recommend that the Respondent be enjoined from engagingin similar activities with respect to other persons having business dealings withWhite.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.White, Railroad, Hicksville Transportation, Ogilvie and Campbell, Henriques,Asprea, Drapo, Sokolov, Ruttura, and Columbian are employers engaged in com-merce or in an industry affecting commerce within the meaning of Sections 2(6)and (7) and 8(b) (4) of the Act.2.The Respondent is a labor organization within the meaning of Section 2(5)of the Act.3.By inducing and encouraging the employees of the companies named inparagraph 1, above, other than White, Railroad, Sokolov, and Henriques, to engagein a strike or a refusal in the course of their employment to use or handle concretepurchased from White or to perform any services, and by threatening, coercing, orrestraining all the companies named in paragraph 1, above, other than White, withan object in each case of forcing or requiring these employers to cease using orhandling White concrete or doing business with White, the Respondent has engagedin unfair labor practices within the meaning of Section 8(b) (4) (i) and (ii) (B) oftheAct.4.The aforesaid unfair labor practices affect commerce within the meaningof Section 2(6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices at the Heritage andUniondale or South Hempstead construction projects or at the plant of East SetauketSand & Gravel Company.[Recommended Order omitted from publication].General Tube CompanyandInternational Union,United Auto-mobile,Aerospace and Agricultural Implement Workers ofAmerica(UAW), AFL-CIO.Case No. 7-CA-3998.March 13,1963DECISION AND ORDERUpon charges duly filed by International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO, herein calledthe Union, the General Counselof the National Labor Relations Board, by the Regional Directorfor the Seventh Region,issued a complaint dated December 11, 1962,against General Tube Company, herein called the Respondent, al-leging that Respondent had engaged in andwas engaging in unfair141 NLRB No. 42.